UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2012 or () Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from 0-23863 (Commission File Number) PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) Pennsylvania 23-2391852 (State of incorporation) (IRS Employer ID Number) 82 Franklin Avenue, Hallstead, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes No X APPLICABLE ONLY TO CORPORATE REGISTRANTS: Indicate the number of shares outstanding of the registrant’s common stock, as of the latest practicable date:3,117,706 at April 30, 2012. Page 1 of 44 Exhibit index on page 44 PEOPLES FINANCIAL SERVICES CORP. FORM 10-Q For the Quarter Ended March 31, 2012 Contents Page No. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at 3 March 31, 2012 and December 31, 2011 Consolidated Statements of Income and Comprehensive Income 4 for the Three Months Ended March 31, 2012 and 2011 Consolidated Statements of Changes in Stockholders’ Equity 5 for the Three Months Ended March 31, 2012 and 2011 Consolidated Statements of Cash Flows 6 for the Three Months Ended March 31, 2012 and 2011 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of 25 Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 42 Signatures 43 2 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in thousands, except per share data) March 31, 2012 December 31, 2011 Assets: Cash and due from banks $ $ Interest-bearing deposits in other banks Investment securities available-for-sale Loans held for sale Loans, net Less:allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest payable Other liabilities Total liabilities Stockholders’ equity: Common stock, par value $2.00; authorized 12,500,000 shares; issued 3,341,251 shares Capital surplus Retained earnings Accumulated other comprehensive income Less:treasury stock, at cost:March 31, 2012, 222,445 shares; December 31, 2011, 222,395 shares Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 3 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) (Dollars in thousands, except per share data) For the Three Months Ended March 31 Interest income: Interest and fees on loans: Taxable $ $ Tax-exempt Interest and dividends on investment securities available-for-sale: Taxable Tax-exempt Dividends 7 9 Interest on interest-bearing deposits in other banks 4 2 Interest on federal funds sold 2 Total interest income Interest expense: Interest on deposits Interest on short-term borrowings 62 86 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges, fees, commissions and other Wealth management income Mortgage banking income 74 48 Net gain on sale of investment securities available-for-sale 10 Other-than-temporary impairment of investment equity securities ) Net loss on sale of other real estate owned (8 ) Total noninterest income Noninterest expense: Salaries and employee benefits expense Net occupancy and equipment expense Other expenses Total noninterest expense Income before income taxes Provision for income taxes Net income Other comprehensive income (loss): Unrealized gain (loss) on investment securities available-for-sale ) Reclassification adjustment for gain on sales included in net income ) ) Reclassification adjustment for other-than-temporary impairment 84 Income tax expense (benefit) related to other comprehensive income (loss) ) Other comprehensive income (loss), net of income taxes ) Comprehensive income $ $ Per share data: Net income: Basic $ $ Diluted $ $ Average common shares outstanding: Basic Diluted Dividends declared $ $ See Notes to Consolidated Financial Statements 4 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) (Dollars in thousands, except per share data) Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance, January 1, 2012 $ ) $ Net income Other comprehensive loss, net of income taxes ) ) Dividends declared:$0.21 per share ) ) Reissuance under option plan: 1,950 shares 6 35 41 Repurchase and held: 2,000 shares ) ) Balance, March 31, 2012 $ ) $ Balance, January 1, 2011 $ ) $ ) $ Net income Other comprehensive income, net of income taxes Dividends declared:$0.20 per share ) ) Reissuance under option plan: 1,550 shares 4 28 32 Balance, March 31, 2011 $ ) $ ) $ See Notes to Consolidated Financial Statements 5 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in thousands, except per share data) For the Three Months Ended March 31 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Amortization of intangibles 70 92 Provision for loan losses Loss on sale of other real estate owned 8 Loss on disposal of equipment 1 Net amortization of investment securities available-for-sale 96 Amortization of deferred loan costs 59 49 Gain on sale of investment securities available-for-sale ) ) Other-than-temporary impairment of investment equity securities 84 Net income from investment in life insurance ) ) Net change in: Loans held for sale ) Accrued interest receivable ) ) Other assets ) Accrued interest payable ) 87 Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of investment securities available-for-sale Proceeds from repayments on investment securities available-for-sale Purchases of investment securities available-for-sale ) Net increase in loans ) ) Purchases of premises and equipment ) ) Purchases of investment in life insurance ) Proceeds from sale of other real estate owned 62 Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in deposits Repayment of long-term debt ) ) Net increase (decrease) in short-term borrowings ) Repurchase of common shares ) Reissuance of common shares 41 32 Cash dividends paid ) ) Net cash provided by financing activities Netincrease (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ Supplemental disclosures: Cash paid during the period for: Interest $ $ Income taxes $ $ Noncash items: Transfers from loans to other real estate owned $ See Notes to Consolidated Financial Statements 6 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) 1.Basis of presentation: The accompanying unaudited consolidated financial statements ofPeoples Financial Services Corp, and subsidiaries (collectively, the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10-01 of RegulationS-X. In the opinion of management, all normal recurring adjustments necessary for a fair presentation of the financial position and results of operations for the periods presented have been included. All significant intercompany balances and transactions have been eliminated in consolidation. Prior-period amounts are reclassified when necessary to conform with the current year’s presentation. These reclassifications did not have any effect on the operating results or financial position of the Company. The operating results and financial position of the Company for the three months ended and as of March 31, 2012, are not necessarily indicative of the results of operations and financial position that may be expected in the future. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. Actual results could differ from those estimates. For additional information and disclosures required under GAAP, reference is made to the Company’s Annual Report on Form 10-K for the period ended December31, 2011. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of March 31, 2012, for items that should potentially be recognized or disclosed in these consolidated financial statements.The evaluation was conducted through the date these consolidated financial statements were issued. 2.Earnings per share: Basic earnings per share represent income available to common stockholders divided by the weighted-average number of common shares outstanding during the period.Diluted earnings per share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options, and are determined using the treasury stock method. Stock options for 6,200 and 9,650 shares of common stock were not considered in computing diluted earnings per share for the three months ended March 31, 2012 and 2011, respectively, because they were antidilutive. 7 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) 3.Investment securities available-for-sale: The amortized cost and fair value of investment securities available-for-sale aggregated by investment category at March 31, 2012 and December 31, 2011 are summarized as follows: March 31, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Government-sponsored enterprises $ $ $ State and municipals: Taxable Tax-exempt $
